Citation Nr: 1735011	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-27 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.

2.  Entitlement to a higher initial disability rating for residuals of a fracture of the left index finger, rated as non-compensable from May 29, 2008 and 10 percent disabling from April 1, 2010.
	
3.  Entitlement to an extension of a temporary total rating (TTR) from July 1, 2011, based on the need for convalescence following left index finger surgery.

4.  Entitlement to a TTR for hospitalization in excess of 21 days.

5.  Entitlement to service connection for a psychiatric, to include as secondary to service-connected tinnitus and bilateral hearing loss disability.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as a stomach disorder).

8.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the left wrist, to include as secondary to service-connected residuals of left index finger fracture.

9.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.  He also had subsequent Reserve service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).



The Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a November 2012 videoconference hearing regarding the issues of entitlement to     an increased rating for PFB, bilateral hearing loss, and residuals of a fractured left index finger, and entitlement to service connection for a low back disability, GERD, and CTS of the left wrist.  A transcript of that hearing has been associated with the claims file.  

The Veteran requested a videoconference hearing on his substantive appeal regarding entitlement to TTR for a service connected condition requiring convalescence, entitlement to a TTR for hospital treatment in excess of 21 days, and entitlement to service connection for depression.  However, in a June 8, 2016 correspondence the Veteran's representative at the time requested to cancel the scheduled hearing and indicated that the Veteran did not wish to reschedule the hearing.  Therefore, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2016). 

These matters were previously before the Board in May 2012 and October 2014, when they were remanded for additional development.

The issues of entitlement to an increased rating for PFB and entitlement to service connection for a low back disorder, psychiatric disorder, GERD, and left wrist CTS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 25, 2016 statement the Veteran's representative at the time withdrew from appellate review the Veteran's claim of entitlement to an extension of a TTR based on the need for convalescence following left index finger surgery.

2.  In a May 25, 2016 statement the Veteran's representative at the time withdrew from appellate review the Veteran's claim of entitlement to a TTR for hospitalization in excess of 21 days. 

3.  In a May 25, 2016 statement the Veteran's representative at the time withdrew from appellate review the Veteran's claim of entitlement to an initial compensable rating for bilateral hearing loss.

4.  In a May 25, 2016 statement the Veteran's representative at the time withdrew from appellate review the Veteran's claim of entitlement to an increased initial rating for residuals of a fracture of the left index finger. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to entitlement to an extension of a TTR based on the need for convalescence following left index finger surgery have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of appeal as to entitlement to a TTR for hospitalization in excess of 21 days have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of appeal as to entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of appeal as to entitlement to an increased initial rating for residuals of a fracture of the left index finger have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

In a May 25, 2016 statement the Veteran's authorized representative, at that time, requested to withdraw the Veteran's appeals regarding entitlement to an extension of a TTR based on the need for convalescence following left index finger surgery, entitlement to a TTR for hospitalization in excess of 21 days, entitlement to an initial compensable rating for bilateral hearing loss, and entitlement to an increased initial rating for residuals of a fracture of the left index finger.  Thus, the Veteran has withdrawn the appeals on these issues and, hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals on these issues and they are dismissed.


ORDER

The appeal as to the issue of entitlement to an extension of a TTR based on the need for convalescence following left index finger surgery is dismissed.

The appeal as to the issue of entitlement to a TTR for hospitalization in excess of 21 days is dismissed. 

The appeal as to the issue of entitlement to an initial compensable rating for a bilateral hearing loss disability is dismissed.
The appeal as to the issue of entitlement to an increased initial rating for residuals of a fracture of the left index finger is dismissed. 


REMAND

The Board finds that further development is necessary prior to appellate review.



There are outstanding VA treatment records.  In various records and at his hearing, the Veteran indicated that he received VA treatment in the 1990s.  The earliest        VA treatment records are dated in March 2004.  Accordingly, on remand any VA treatment records from January 1990 to March 2004 should be associated with the claims file.  A September 8, 2016 VA treatment record indicates that the Veteran had a follow up appointment in March 2017.  To date, VA treatment records subsequent  to September 13, 2016 have not been associated with the claims file.  Additionally, VA treatment records from October 24, 2011, October 8, 2013, October 19, 2013,   and November 7, 2014 indicate that outside medical records were scanned into   VistA Imaging.  To date, those records have not been associated with the claims file.  Finally, the claims file also indicates that the Veteran is an active participant in VA Vocational Rehabilitation.  While some vocational rehabilitation notes are of record, the Veteran's complete vocational rehabilitation folder has not been associated with the claims file.  Accordingly, all outstanding VA treatment records, including the Veteran's vocational rehabilitation folder, should also be associated with the claims file.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In an October 17, 2016 correspondence, the Veteran's representative provided a   copy of a December 10, 2015 fully favorable Social Security Administration (SSA) decision.  As the most recent SSA records were received in August 2014, on remand updated SSA records should be requested.  

The October 2014 remand directed that the Veteran should be provided a VA examination to determine the current nature and severity of his service-connected PFB.  On remand, the Veteran was not afforded a VA skin examination.  Accordingly, on remand the Veteran should be provided a VA skin examination to determine the nature and severity of his service-connected PFB.

The October 2014 remand directed that the Veteran should be provided a VA hand examination to assess the Veteran's service connection claim for left wrist CTS.  While the Veteran was afforded a VA hand and finger conditions examination in January 2015, the examiner did not opine whether the Veteran's left wrist CTS was caused or aggravated by his service-connected left finger disability.  Accordingly, on remand an addendum opinion is required.  

With regard to the Veteran's claim for depression, in a May 2011 VA examination report, the examiner opined that the Veteran's depression was at least as likely       as not aggravated by his service-connected hearing loss disability.  The examiner noted that depression was not caused by hearing loss, but hearing loss became a significant problem in January 2010 per VA records.   In a May 2012 examination report, the same VA examiner opined that the Veteran's depression was at least as likely as not aggravated by the Veteran's service-connected tinnitus and bilateral hearing loss disability.  The examiner explained that consistent tinnitus was known to worsen psychiatric disorders.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury   is established by medical evidence created before the onset of aggravation or by    the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.  The Board notes that prior to the hearing loss becoming a significant problem, the Veteran was noted to have significant psychiatric problems, with a global assessment of functioning (GAF) score of 25 in 2008, indicative of serious impairment.  As noted on the       VA examination from 2011, a GAF score of 50 to 55 was noted in April 2011, indicative of moderate impairment.  As the Veteran's psychiatric disorder appears to have improved from 2008, the question arises as to whether the hearing loss and/or tinnitus has actually worsened his depression beyond the baseline level of   the depression.  Accordingly, on remand a new examination with opinion is warranted. 

With regard to the Veteran's claim for service connection for GERD, he was provided a VA examination in September 2008.  The examiner opined that the Veteran's GERD was less likely as not caused by or a result of his in-service hematemesis.  The examiner's rationale was that there was no documentation of treatment in-service or documentation of chronicity after service.  As noted in the representative's November 26, 2012 correspondence, the examiner only addressed the Veteran's in-service hematemesis and did not address whether any of his other gastrointestinal symptoms were in-service manifestations of GERD.  In light of the above, an addendum opinion is warranted.  

With regard to the Veteran's claim for service connection for a low back disorder, he was provided a VA examination in September 2008.  The examiner stated that she could not, without resort to mere speculation, opine whether the Veteran's herniated disc and spinal stenosis was related to his in-service back pain.  The examiner noted that there was no documented treatment for a back condition from 1984 until February 2004.  Contrary to the examiner's statement, treatment records from the Florida Department of Corrections indicate that the Veteran reported low back pain at least as early as August 1994.  In light of the above, an addendum opinion is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from September 13,   2016 to present, any outstanding treatment records from January 1990 to March 2004, as well as all the VistA Imaging records referenced in the October 24, 2011, October 8, 2013, October 19, 2013, and November 7, 2014 VA treatment records.  If any requested records cannot be obtained, the Veteran should be notified.

2.  Associate the Veteran's complete VA vocational rehabilitation counseling folder, to include all evaluations and narrative reports, with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for    his disabilities on appeal, to include Jackson Memorial 

Hospital and Gadsden Memorial Hospital, and to provide 
fully completed release forms. After securing the necessary releases, request any relevant records identified that are     not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

4.  Request from SSA any updated records, to include disability decisions and all related records, concerning    the Veteran's applications for disability benefits, and associate these records with the claims file. If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

5.  After the above is completed to the extent possible, schedule the Veteran for a VA skin examination                 to determine the current nature and extent of his pseudofolliculitis barbae. The claims file should               be provided to the examiner in connection with the examination. The examiner should conduct all indicated tests and studies and all clinical findings should be reported in detail.

6.  Send the claims file to the January 2015 VA examiner to obtain an opinion regarding the Veteran's claim for service connection for left wrist carpal tunnel syndrome (CTS).  If that examiner is not available, the claims file should be forwarded to another VA clinician for review.  If a new examination is deemed necessary to respond        to the questions presented, one should be scheduled.  


Following review of the claims file, the examiner should respond to the following:

a.  Whether the Veteran's left wrist CTS is at least as likely as not (50 percent probability or greater) caused     by the Veteran's service-connected left finger disability.

b.  If not caused by the Veteran's service-connected left finger disability, whether the Veteran's left wrist CTS is at least as likely as not (50 percent probability or greater) aggravated by the Veteran's service-connected left finger disability.  If so, the clinician should attempt to quantify the degree of worsening attributable to the left finger disability.

A rationale for all opinions expressed should be provided.

7.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be reviewed in conjunction with the examination.  Following review of the claims filed and examination of the Veteran, the examiner should provide   an opinion as to whether the Veteran's psychiatric disability (other than a personality disorder) has been permanently worsened beyond normal progression by his service-connected hearing loss and/or tinnitus. If so, the examiner should provide an opinion as to the degree of worsening beyond the baseline level of the psychiatric disability that    is caused by the hearing loss and/or tinnitus.  A rationale    for the conclusions should be provided. 

8.  Send the claims file to a VA physician to obtain an opinion regarding the Veteran's claim for GERD. If a  new examination is deemed necessary to provide an opinion, one should be scheduled. Following review of  the claims file, the physician should state whether any stomach condition identified during the course of the claim, to include GERD, is at least as likely as not (a      50 percent probability or greater) related to the Veteran's active service, to include his in-service complaints           of abdominal pain, vomiting, point tenderness, and constipation.  A rationale for any opinion expressed should be provided.

9.  Send the claims file to a VA physician to obtain an opinion regarding the Veteran's claim for a low back disorder.  If a new examination is deemed necessary to provide an opinion, one should be scheduled. Following review of the claims file, state whether any a low back disorder identified during the course of the claim is at least as likely as not (a 50 percent probability or greater) related to the Veteran's active service, to include whether the condition is a continuation of his in-service low back pain.  A rationale for any opinion expressed should be provided.

10.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


